    Case: 1:18-cv-06675 Document #: 62 Filed: 12/18/19 Page 1 of 7 PageID #:348




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DEMETRIA POWELL, as guardian ad                  )
 litem and on behalf of her son D.P;              ) Case No. 18 CV 6675
 TANYA REESE, as guardian ad litem and            )
 on behalf of her son M.R.; and                   ) Judge Joan B. Gottschall
 TYWANNA PATRICK, as guardian ad                  )
 litem and on behalf of her granddaughter         )
 J.C., as well as on behalf of a class of         )
 similarly situated children,                     )
                                                  )
                Plaintiffs,                       )
        v.                                        )
                                                  )
 THE STATE OF ILLINOIS; THE                       )
 ILLINOIS DEPARTMENT OF STATE                     )
 POLICE; BRUCE RAUNER, Governor of                )
 the State of Illinois; and LEO P.                )
 SCHMITZ, Director of the Illinois                )
 Department of State Police,                      )
                                                  )
                Defendants.

                                             ORDER

       On October 3, 2019, three plaintiffs filed a three-count complaint on behalf of minor

children exposed to gun violence in the City of Chicago. Their claims arise under Title II of the

Americans with Disabilities Act of 1990 (“ADA”), as amended, 42 U.S.C. § 12131 et seq., and

the Illinois Civil Rights Act, 740 ILCS 23/5. Named as defendants are the State of Illinois, the

Illinois Department of State Police (“State Police”), the Illinois governor, and the Director of the

State Police; state officials are sued in their official capacity. Compl. ¶¶ 10–13, ECF No. 1.

Defendants moved to dismiss the complaint, and this court granted the motion in part and denied

it in part by memorandum opinion and order dated September 30, 2019, (“September 30th




                                                 1
        Case: 1:18-cv-06675 Document #: 62 Filed: 12/18/19 Page 2 of 7 PageID #:348




order”), ECF No. 37. The court dismissed two of the three plaintiffs for lack of standing. 1

Defendants have filed a motion for partial reconsideration arguing that this case should be

dismissed as moot.

           The September 30th opinion described the complaint’s allegations in detail. See slip op.

at 2–9. As relevant to the present motion, the complaint seeks declaratory and injunctive relief.

Plaintiffs want the court to compel defendants to use their regulatory powers granted by the

Illinois Firearms Owners’ Identification Card Act ("FOID Act"), 430 ILCS 65/0.01 et seq., “to

enact regulations that would [allegedly] substantially decrease the rate of gun violence in

Chicago's predominately African-American neighborhoods.” Slip op. at 8 (citing Compl. ¶¶ 23–

28); see also slip op. at 8 n.3 (discussing certain provisions of the FOID Act). Paragraph 28 of

the complaint lists twelve steps defendants could allegedly take to reduce the exposure of

children in Chicago’s predominately African-American neighborhoods to gun violence. See slip

op. at 9 (providing examples of plaintiff’s proposed regulations).

           Defendants argue that a recently enacted Illinois law, construed in light of proposed

regulations, has so altered the regulatory landscape that this case should be dismissed as moot.

Mot. to Reconsider 8–14, ECF No. 39. Illinois’s governor signed the newly enacted statute

about two weeks before the defendants filed their motion to dismiss. Compare ECF No. 24

(filed Jan. 31, 2019), with Combating Illegal Gun Trafficking Act (“Licensing Act”), Public Act

100-1178, codified at 430 ILCS 68/1 et seq. (Jan. 18, 2019). 2 Defendants also point to proposed

regulations published for notice and comment on August 23, 2019. 43 Ill. Reg. 9087.




1
 Defendants have appealed the portion of the order denying their motion to dismiss under the Eleventh
Amendment. Notice of Appeal 1, ECF No. 45. On November 5, 2019, this court denied defendant’s motion to
certify certain other issues for an interlocutory appeal. ECF No. 53 at 6.
2
    Available at http://www.ilga.gov/legislation/publicacts/fulltext.asp?Name=100-1178


                                                          2
    Case: 1:18-cv-06675 Document #: 62 Filed: 12/18/19 Page 3 of 7 PageID #:348




       Why the briefing on the motion to dismiss did not mention the passage of the Licensing

Act has not been explained (plaintiff accuses defendants of using dilatory tactics). And after the

motion to dismiss was fully briefed, defendants could have, but did not, bring the proposed

regulations to this court’s attention using an appropriate notice or motion. Defendants’ silence

during the original briefing would ordinarily be a sufficient reason to deny their motion to

reconsider. Motions to reconsider should not be used for “rehashing previously rejected

arguments or arguing matters that could have been heard during the pendency of the previous

motion.” Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004) (quoting Caisse Nationale de

Credit Agricole v. CBI Indus., 90 F.3d 1264, 1270 (7th Cir. 1996)); but see Division Six Sports,

Inc. v. Finish Line, Inc., 928 F.3d 631, 636 (7th Cir. 2019) (discussing discretion under Fed. R.

Civ. P. 59(e)).

       Nevertheless, defendants’ mootness argument must be addressed. Mootness is a

jurisdictional issue, and the court must consider it before reaching the merits even if the parties

do not raise it. See, e.g., Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71–72 (2013);

Germeraad v. Powers, 826 F.3d 962, 967 (7th Cir. 2016); Worldwide St. Preachers’

Fellowship v. Peterson, 388 F.3d 555, 558 (7th Cir. 2004). A case becomes moot “only when it

is impossible for a court to grant any effectual relief whatever to the prevailing party.” Wright v.

Calumet City, 848 F.3d 814, 817 (7th Cir. 2017) (citing Campbell–Ewald Co. v. Gomez, 136 S.

Ct. 663, 669 (2016)); see also Chafin v. Chafin, 568 U.S. 165, 172 (2013). Hence an “entire

claim is not mooted simply because the specific relief it sought has been rendered moot” so long

as a favorable ruling would “affect [the party seeking the relief] in some way.” Pakovich v.

Verizon LTD Plan, 653 F.3d 488, 492 (7th Cir. 2011) (quoting Cornucopia Inst. v. U.S. Dep't of

Agric., 560 F.3d 673, 676 (7th Cir. 2009)).




                                                  3
    Case: 1:18-cv-06675 Document #: 62 Filed: 12/18/19 Page 4 of 7 PageID #:348




         The actions that allegedly mooted this case—passage of the Licensing Act and proposing

regulations—properly are attributable to defendants’ voluntary actions after the filing of the

complaint. The voluntary cessation doctrine therefore applies: “The voluntary cessation of

challenged conduct does not ordinarily render a case moot because a dismissal for mootness

would permit a resumption of the challenged conduct as soon as the case is dismissed.” Knox v.

S.E.I.U. Local No. 1000, 567 U.S. 298, 307 (2013) (citing City of Mesquite v. Aladdin’s Castle,

Inc., 455 U.S. 283, 289 (1998)). So if, as is the case here, a defendant voluntarily stops the

challenged conduct, it must be “absolutely clear that the allegedly wrongful behavior could not

reasonably be expected to recur.” Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S.

Ct. 2012, 2028 n.1 (2017) (quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 189 (2000)) (alterations in original). Defendants here have not carried their

“heavy burden” to show that the challenged conduct cannot be reasonably expected to recur. Id.

(requiring state actor to make this showing).

         The mootness argument here hinges on the interplay between the Licensing Act and the

proposed regulations. In their brief, defendants pair each specific request for injunctive relief in

the complaint (¶ 28) with a provision of the Licensing Act. Defendants contend that each request

for injunctive relief will be satisfied once the regulations are passed. See Mot. to Reconsider

11–16.

         Defendants identify no case holding that a proposed regulation automatically results in

mootness. As defendants acknowledge, the law is to the contrary. Proposing a regulation during

litigation does not necessarily moot a challenge to a policy or practice affected by the regulation.

See Smith v. Exec. Dir. of Ind. War Mel’s. Comm’n, 742 F.3d 282, 287–88 (7th Cir. 2014)

and cases cited therein. Defendants rely on cases in which government actors made final,




                                                  4
     Case: 1:18-cv-06675 Document #: 62 Filed: 12/18/19 Page 5 of 7 PageID #:348




binding regulatory changes providing the plaintiff with complete relief. See, e.g., Burbank v.

Twomey, 520 F.2d 744, 747 (7th Cir. 1975) (prison adopted new regulation; court emphasized

that “the change in policy in the present case has been codified into a formal, published

administrative regulation of the Illinois Department of Corrections”); Sannon v. United States,

631 F.2d 1247, 1250–51 (5th Cir. 1980) (newly effective immigration regulation mooted asylum

applicants’ suit by giving the plaintiffs a right to the hearings they were seeking); Moustakas v.

Margolis, 154 F. Supp. 3d 719, 727 (N.D. Ill. 2016) (adoption of new rules mooted procedural

due process challenge to prior rules).

        By way of contrast here, the proposed regulations defendants cite do not yet bind the

State of Illinois, state agencies, or anyone else. The proposed regulations may not be adopted at

all, or if they are, they may be substantially modified. As defendants acknowledge, Mot. to

Reconsider 7 n.1, proposed regulations must run the gauntlet of a multi-step notice and comment

process, public hearings, and review by a legislative committee. 3 See 5 ILCS 100, §§ 5-35, 5-40

(West 2019); Tyson Foods, Inc. v. Dep’t of Revenue, 726 N.E.2d 12, 22 (Ill. App. Ct. 1st Dist.

1999) (holding that proposed regulations were “without authoritative effect”) (citing In re Estate

of Miller, 595 N.E.2d 630 (Ill. App. Ct. 5th Dist. 1992)).

        The Seventh Circuit’s decision in Gomez v. Illinois State Board of Education, 811 F.2d

1030 (7th Cir. 1987), a challenge to the sufficiency of Illinois’s education regulations, makes the

point. In Gomez, as here, the defendants contended that newly enacted statutory changes and

proposed regulations mooted the case; indeed, the proposed regulations would have replaced the




3
 In their motion to reconsider, defendants represented that public hearings were scheduled for October 24, 2019.
ECF No. 39 at 7.


                                                         5
     Case: 1:18-cv-06675 Document #: 62 Filed: 12/18/19 Page 6 of 7 PageID #:348




ones the plaintiffs challenged. See id. at 1044. The Seventh Circuit rejected the challenge in

language that applies equally well to the case at hand:

           [A]t the time of our decision, these remain only proposed regulations. We do not
           understand then the defendants' argument that this administrative proposal . . .
           provides the plaintiffs with the relief they seek. Not only have the proposed
           regulations not been adopted, but they have never been tested in practice. The
           defendants could issue administrative pronouncements that, although (in the district
           court's words) “detailed,” have no practical value whatsoever. That the defendants
           have reconsidered the regulations about which the plaintiffs complain does not
           mean that the defendants have eliminated the alleged deficiencies . . . . On remand,
           the district court will, of course, consider any new provisions the defendants may
           promulgate. In any event, a decision from us on this record about the proposed
           regulations would be premature.

Id.; see also Berron v. Ill. Concealed Carry Licensing Review Bd., 825 F.3d 843, 846–47

(7th Cir. 2016). Gomez controls here, and this case is not moot. The court therefore goes no

further.

           Plaintiff argues that even if the regulations are adopted in their proposed form, they

would be inadequate to provide all of the relief they seek. See Resp. to Mot. to Reconsider 9-13,

ECF No. 51. In particular, defendants have, according to plaintiff, not provided an effective plan

for recovering a FOID card holder’s guns after the card is revoked. Whether plaintiff is correct

presents a merits question, and Gomez teaches that reaching it would be premature where the

regulatory scheme remains in ferment. See also Chafin, 568 U.S. at 174 (distinguishing

mootness from the merits and stating that the plaintiff’s “prospects of success are . . . not

pertinent to the mootness inquiry”).

           Remaining is defendants’ alternative argument that plaintiff should be required to amend

the complaint to plead a challenge to the Licensing Act and perhaps the proposed regulations.

Mot. to Reconsider ¶¶ 20, 30. The court rejects this request as unsupported by binding authority

and of little practical value. Defendants rely on the reasoning of mootness cases rather than




                                                    6
    Case: 1:18-cv-06675 Document #: 62 Filed: 12/18/19 Page 7 of 7 PageID #:348




cases about amending pleadings, specifically Justice O’Connor’s dissent in Northeastern Florida

Chapter of Assoc. Gen. Contractors of Am. v. City of Jacksonville, 508 U.S. 656, 671 (1993), and

Smith, supra. See id. Defendants’ reliance on Smith is puzzling, for the Smith court held that a

change to a city ordinance did not moot the plaintiff’s First Amendment challenge. 742 F.3d at

287–88. This court has no quarrel with the general proposition that when a challenged policy

changes mid-lawsuit, the mootness inquiry “ultimately calls for a judgment about whether the

changes are so substantial as to make it unwise for the . . . court to consider the new policy.” Id.

at 288. But the court sees nothing to be gained in repleading the complaint and the possibility of

another round of motion practice concerning an amended complaint. The briefing on the instant

motion to reconsider has adequately aired plaintiff’s concerns about the newly enacted statute,

and defendants appear to understand plaintiff’s position well. See Resp. to Mot. to Reconsider

9–13. Re-pleading would, in the court’s view, most likely delay the case to no useful purpose. 4

       Defendant’s motion for reconsideration is denied.



Date: December 18, 2019                                      /s/
                                                      Joan B. Gottschall
                                                      United States District Judge




                                                 7
